Case: 4:17-cv-02659-AGF Doc. #: 117-1 Filed: 10/26/20 Page: 1 of 1 PageID #: 591



                                              INSTRUCTION NO.

         The testimony of a law enforcement officer should be considered by you just as any other

evidence in this case, and in evaluating his or her credibility you should use the same guidelines

which you apply to the testimony of any witness. You should not give either greater or lesser

credence to the testimony of a witness merely because he or she is a law enforcement officer.




                                                                                        PLAINTIFF'S
                                                                                          EXHIBIT
                                                                                                1




Plaintiffs Instruction No.6. Not in 8th Cir. Civil Jury lnstr. (2020)
